76 So.3d 406 (2011)
Anthony G. DYER, Appellant,
v.
Dawn M. DYER, Appellee.
No. 2D11-1598.
District Court of Appeal of Florida, Second District.
December 30, 2011.
Johnnie B. Byrd, Jr., of Byrd & Barnhill, P.L., Plant City, for Appellant.
Rose A. Tapia of Rardon & Associates, Tampa, for Appellee.
PER CURIAM.
Anthony Dyer appeals from an amended final judgment of injunction for protection against domestic violence with minor children. Appellee Dawn Dyer concedes that the judgment should be reversed based on the grounds raised in the initial brief. We therefore reverse and remand for the trial court to vacate the amended final judgment of injunction for protection against domestic violence with minor children.
ALTENBERND, CASANUEVA, and WALLACE, JJ., Concur.